Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 1 of 11 Page ID #:1



 1   SULAIMAN LAW GROUP, LTD.
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
 4   Telephone: (630) 575-8181 x 120
     Facsimile: (630) 575-8188
 5   Email: alejandrof@sulaimanlaw.com
 6   Attorney for Plaintiff

 7

 8                       UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10

11    FRANCISCO P. BERNARDO,               Case No. 5:21-cv-00868

12                   Plaintiff,            COMPLAINT FOR DAMAGES

13          v.                             1. VIOLATION OF THE FAIR DEBT
                                           COLLECTION PRACTICES ACT, 15
14                                         U.S.C. §1692 ET SEQ.;
      LTD FINANCIAL SERVICES,
15    L.P., and JH LIQUIDATING             2. VIOLATION OF THE ROSENTHAL
      TRUST I, INC.,                       FAIR DEBT COLLECTION
16                                         PRACTICES ACT, CAL. CIV. CODE
                     Defendants.           §1788 ET SEQ.
17
                                           3. VIOLATION OF THE
18                                         CALIFORNIA FAIR DEBT BUYING
                                           PRACTICES ACT, CAL. CIV. CODE §
19                                         1788.50 ET SEQ.

20                                         DEMAND FOR JURY TRIAL

21

22                                   COMPLAINT
23         NOW comes FRANCISCO P. BERNARDO (“Plaintiff”), by and through the
24
     undersigned, complaining as to the conduct of LTD FINANCIAL SERVICES, L.P.
25
     (“LTD”) and JH LIQUIDATING TRUST I, INC. (“JH”) (collectively “Defendants”)
26

27   as follows:
28
                                             1
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 2 of 11 Page ID #:2



 1                                  NATURE OF THE ACTION
 2      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
 3
     Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq., the Rosenthal Fair Debt
 4

 5   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., and

 6   the California Fair Debt Buying Practices Act (“CFDBPA”) pursuant to Cal. Civ.
 7
     Code § 1788.50 et seq., for Defendants’ unlawful conduct.
 8

 9                                 JURISDICTION AND VENUE
10      2. This action arises under and is brought pursuant to the FDCPA. Subject matter
11
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and
12

13   1337, as the action arises under the laws of the United States. Supplemental
14   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
15
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants
16

17   conducts business within, and a substantial portion of the events or omissions giving
18   rise to Plaintiff’s claims occurred within, the Central District of California.
19
        4. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P
20

21   20(a)(2) as the claims arise out of the same transaction, occurrence, or series of
22
     transactions or occurrences and common questions of law and fact will arise.
23
                                            PARTIES
24

25      5. Plaintiff is a consumer over 18 years of age residing in Ontario, California,
26
     which is located within the Central District of California.
27
        6. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
28
                                                 2
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 3 of 11 Page ID #:3



 1      7. LTD is a third party debt collector that regularly attempts to collect debts owed
 2
     to its clients from consumers located across the country, including those located in
 3

 4   the state of California. LTD is a limited partnership organized under the laws of the

 5   state of Texas with its registered agent located at 1999 Bryan Street, Suite 900,
 6
     Dallas, Texas.
 7

 8      8. JH is a debt purchaser who, upon information and belief, routinely purchases
 9   portfolios of charged off debts for pennies on the dollar. JH is a corporation organized
10
     under the laws of the state of Delaware with its principal place of business located at
11

12   166 West Washington Street, Suite 700, Chicago, Illinois.
13      9. Defendants are “person[s]” as defined by 47 U.S.C. §153(39).
14
        10. Defendants acted through their agents, employees, officers, members,
15

16   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
17   representatives and insurers at all times relevant to the instant action.
18
                           FACTS SUPPORTING CAUSES OF ACTION
19

20      11. The instant action arises out of Defendants’ attempts to collect upon an
21
     outstanding consumer debt (“subject consumer debt”) said to be owed by Plaintiff.
22
        12. Upon information and belief, after Plaintiff’s purported default on the subject
23

24   consumer debt, the subject debt was charged off by the original creditor and
25
     subsequently sold to JH, who in turn hired LTD to attempt to collect upon the subject
26
     debt.
27

28
                                                 3
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 4 of 11 Page ID #:4



 1      13. On or about February 24, 2021, LTD sent Plaintiff a collection letter
 2
     attempting to collect upon the subject consumer debt.
 3

 4      14. This collection letter was the first written communication Plaintiff received

 5   from Defendants in connection with the subject consumer debt.
 6
        15. LTD’s collection letter identifies the “Creditor” as JH, and further states that
 7

 8   the “Creditor Account #” ends in 2388.
 9      16. LTD’s collection letter further states, “[t]he law limits how long you can be
10
     sued on a debt. Because of the age of your debt, we will not sue you for it, and we
11

12   will not report it to any credit reporting agencies.”
13      17. Plaintiff became confused and concerned as a result of LTD’s letter, as he had
14
     no idea what debt LTD was referring to as he never had any sort of account with JH
15

16   – a debt buyer – and so was left guessing from where the subject consumer debt
17   originated.
18
        18. Given the age of the debt and the fact it had clearly changed hands, LTD
19

20   should have noted who the original creditor is, as such substantive information would
21
     have allowed Plaintiff to chart a reasonable and intelligent course of conduct in
22
     response to Defendants’ collection efforts.
23

24      19. As such, Defendants’ collection letter misled and deceived Plaintiff by
25
     completely depriving Plaintiff of any ability to go about intelligently responding to
26
     the nature of Defendant’s collection efforts, given its failure to identify the original
27

28   creditor from whom the subject debt emanated.
                                                   4
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 5 of 11 Page ID #:5



 1      20. Plaintiff was deceptively and misleadingly prevented from being able to
 2
     determine and assess the nature of Defendants’ collection efforts, given the wholly
 3

 4   deficient and incomplete information provided in the collection letter.

 5      21. Plaintiff’s ability to go about intelligently addressing the subject debt was
 6
     materially impeded by Defendant’s collection letter given the letter’s failure to
 7

 8   provide substantive information designed to provide Plaintiff with sufficient
 9   information to go about addressing and assessing the debt serving as the basis of
10
     Defendants’ collection letter.
11

12      22. Defendants’ collection letter further deprived Plaintiff of truthful, non-
13   misleading information in connection with Defendants’ collection efforts.
14
        23. Defendants’ failure to comply with the FDCPA posed a substantial risk of
15

16   harm to Plaintiff’s concrete interests under the statute, as Defendants’ failure to
17   provide any information that would allow Plaintiff to determine the account upon
18
     which Defendants were attempting to collect deprived Plaintiff from being able to
19

20   determine the legitimacy and appropriateness of Defendants’ collection efforts – an
21
     underlying interest which is at the core of the FDCPA and RFDCPA.
22
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
23

24      24. Plaintiff repeats and realleges paragraphs 1 through 23 as though fully set forth
25
     herein.
26
        25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
27

28
                                                 5
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 6 of 11 Page ID #:6



 1      26. Defendants are “debt collector[s]” as defined by §1692a(6) of the FDCPA,
 2
     because they regularly uses the mail and/or the telephone to collect, or attempt to
 3

 4   collect, delinquent consumer accounts originally owed to others.

 5      27. Defendants are further debt collectors as they are businesses the principal
 6
     purpose of which is the collection of debts.
 7

 8      28. The subject debt is, upon information and belief, a “debt” as defined by
 9   FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due
10
     to another for personal, family, or household purposes. Plaintiff is an ordinary
11

12   consumer who would not have any non-consumer debts subjected to collection
13   efforts.
14
        29. Although LTD sent the letter alleged to be in violation of the FDCPA, upon
15

16   information and belief JH exerted control over the nature and circumstances of LTD’s
17   collection efforts such that JH and LTD enjoy a principal-agent relationship,
18
     respectively, rendering JH vicariously liable for LTD’s violations of law, in addition
19

20   to JH’s direct liability for the conduct outlined.
21
                a. Violations of the FDCPA § 1692e
22
        30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
23

24   using “any false, deceptive, or misleading representation or means in connection with
25
     the collection of any debt.”
26
        31. In addition, this section enumerates specific violations, such as:
27

28
                                                  6
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 7 of 11 Page ID #:7



 1             “The use of any false representation or deceptive means to collect
 2             or attempt to collect any debt or to obtain information concerning
               a consumer.” 15 U.S.C. §1692e(10).
 3

 4      32. Defendants violated 15 U.S.C. §§ 1692e & e(10) through their failure to

 5   provide clear and accurate information regarding the original creditor of the subject
 6
     debt. LTD’s collection letter and articulation (or lack thereof) of the original creditor
 7

 8   confused and misled Plaintiff by depriving Plaintiff of necessary information which
 9   would have allowed Plaintiff to properly assess and determine the validity of
10
     Defendants’ collection efforts. Given the age of the debt, the least sophisticated
11

12   consumer could not reasonably be expected to figure out what underlying debt served
13   as the basis of Defendants’ collection efforts based on the information provided in
14
     the collection letter. Failing to provide sufficient information to consumers about
15

16   what debt a debt collector is demanding payment on is inherently in violation of the
17   letter and spirit of the FDCPA.
18
            b. Violations of the FDCPA § 1692f
19

20      33. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits debt collectors from
21
     using “unfair or unconscionable means to collect or attempt to collect any debt.”
22
        34. Defendants violated 15 U.S.C. § 1692f through the unfair nature in which they
23

24   attempted to collect a debt from a consumer without providing that consumer any
25
     information reasonably calculated to allow such consumer to ascertain what specific
26
     debt Defendants were seeking collection on.
27

28
                                                 7
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 8 of 11 Page ID #:8



 1      WHEREFORE, Plaintiff, FRANCISCO P. BERNARDO, respectfully requests
 2
     that this Honorable Court enter judgment in his favor as follows:
 3

 4      a. Declaring that the practices complained of herein are unlawful and violate
           the aforementioned bodies of law;
 5

 6      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
           U.S.C. §1692k(a)(2)(A);
 7

 8      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
           provided under 15 U.S.C. §1692k(a)(1);
 9

10      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
           U.S.C. §1692k(a)(3); and
11

12      e. Awarding any other relief as this Honorable Court deems just and
           appropriate.
13

14                           COUNT II – VIOLATIONS OF THE
15
                     ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

16      35. Plaintiff restates and realleges paragraphs 1 through 34 as though fully set forth
17   herein.
18
        36. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
19

20      37. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal.
21
     Civ. Code § 1788.2(d) and (f).
22
        38. Defendants are “debt collector[s]” as defined by Cal. Civ. Code § 1788.2(c).
23

24         a. Violations of RFDCPA § 1788.17
25
        39. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
26
     “Notwithstanding any other provision of this title, every debt collector collecting or
27

28   attempting to collect a consumer debt shall comply with the provisions of Section
                                                 8
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 9 of 11 Page ID #:9



 1   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 2
     of, Title 15 of the United States Code.”
 3

 4      40. As outlined above, through their conduct in attempting to collect upon the

 5   subject debt, Defendants violated 1788.17; and 15 U.S.C. §§1692e and f of the
 6
     FDCPA. Defendants engaged in deceptive and noncompliant conduct in their
 7

 8   attempts to collect a debt from Plaintiff, in violation of the RFDCPA.
 9      41. Defendant willfully and knowingly violated the RFDCPA.            Defendant’s
10
     willful and knowing violations of the RFDCPA should trigger this Honorable Court’s
11

12   ability to award Plaintiff statutory damages of up to $1,000.00, as provided under
13   Cal. Civ. Code § 1788.30(b).
14
        WHEREFORE, Plaintiff, FRANCISCO P. BERNARDO, respectfully requests
15

16   that this Honorable Court enter judgment in his favor as follows:
17      a. Declare that the practices complained of herein are unlawful and violate the
18         aforementioned statute;
19
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
20
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
21
           § 1788.30(b);
22
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
23
           Civ. Code § 1788.30(c); and
24
        e. Award any other relief as the Honorable Court deems just and proper.
25

26
                             COUNT III – VIOLATIONS OF THE
27                     CALIFORNIA FAIR DEBT BUYING PRACTICES ACT
                                  PLAINTIFF AGAINST JH
28
                                                9
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 10 of 11 Page ID #:10



  1      42. Plaintiff restates and realleges paragraphs 1 through 41 as though fully set forth
  2
      herein.
  3

  4      43. JH is a “debt buyer” as defined by Cal. Civ. Code § 1788.50(a)(1).

  5      44. The subject consumer debt constitutes a “charged-off consumer debt” as
  6
      defined by Cal. Civ. Code § 1788.50(a)(2).
  7

  8         b. Violations of CFDBPA § 1788.52(d)(1)
  9      45. The CFDBPA, pursuant to Cal. Civ. Code § 1788.52(d)(1), requires debt
 10
      buyers, in their first communication with consumers, to provide such consumers with
 11

 12   a notice describing a consumer’s rights to seek information from a debt buyer
 13   regarding such debt buyer’s ability to seek collection of a particular debt.
 14
         46. JH violated § 1788.52(d)(1) by failing to ensure that the requisite notices were
 15

 16   provided to Plaintiff in the first written communication sent to Plaintiff. Upon
 17   information and belief, JH instructed LTD to deliver the collection letter to Plaintiff
 18
      on its behalf. Therefore, the CFDBPA required JH to provide Plaintiff with the
 19

 20   written notices described therein, which it failed to do.
 21
         WHEREFORE, Plaintiff, FRANCISCO P. BERNARDO, respectfully requests
 22
      that this Honorable Court enter judgment in his favor as follows:
 23

 24      a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
 25

 26      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.62(a)(1);
 27
         c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
 28         § 1788.62(a)(2);
                                                  10
Case 5:21-cv-00868-JWH-KK Document 1 Filed 05/19/21 Page 11 of 11 Page ID #:11



  1

  2      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
            Civ. Code § 1788.62(c)(1); and
  3

  4      e. Award any other relief as the Honorable Court deems just and proper.

  5

  6      Dated: May 19, 2021                         Respectfully submitted,
  7                                                  /s/Alejandro E. Figueroa
                                                     Alejandro E. Figueroa, Esq.
  8                                                  California Bar No. 332132
                                                     Counsel for Plaintiff
  9                                                  Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
 10                                                  Lombard, IL 60148
                                                     Telephone: (630) 575-8181 Ext. 120
 11                                                  alejandrof@sulaimanlaw.com
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                11
